DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 2020/0257335.
Regarding claim 1, Kim discloses an electronic device (Fig 1), comprising: two bodies (‘NFA’); at least one hinge structure (‘FA’), wherein the two bodies are pivotally connected to each other through the at least one hinge structure (Figs 1, 2); a functional assembly (200 including SM1, Fig 4) movably disposed on one of the two bodies (par 0249); and at least one linkage structure (‘CTM’) connected between the two bodies (Fig 4), wherein the functional assembly is connected to the at least one linkage structure (Fig 4 when fully assembled), and the at least one linkage structure is adapted to drive the functional assembly to move relative to the corresponding body as the two bodies are rotated relative to each other (par 0136; Fig 35).
Regarding claim 2, Kim discloses the electronic device according to claim 1, wherein the at least one linkage structure comprises a first pivot assembly (JP1) and two first shafts (SW, HK Fig 29), the two bodies are respectively pivotally connected to the first pivot assembly through the two first shafts (Figs 29, 31), the at least one hinge structure comprises a second pivot assembly (JP2) and two second shafts (SW, HK), the two second shafts are pivotally connected to the second pivot assembly and respectively connected to the two bodies (Fig 29), and the two first shafts are separated from the two second shafts (Fig 31).
Regarding claim 3, Kim discloses the electronic device according to claim 1, further comprising another functional assembly (SM2), wherein the another functional assembly is movably disposed on the other of the two bodies (par 0249), the another functional assembly is connected to the at least one linkage structure (Fig 13), and the at least one linkage structure is adapted to drive the another functional assembly to move relative to the corresponding other body as the two bodies are rotated relative to each other (par 0136; Fig 35).
Regarding claim 4, Kim discloses the electronic device according to claim 3, wherein the at least one linkage structure comprises a first pivot assembly (JP!), two first shafts (HK, SW), and two linkage assemblies (H1/H2 Fig 29); and the two linkage assemblies are respectively pivotally connected to the first pivot assembly through the two first shafts (Fig 29) and respectively connected to the two bodies and the two functional assemblies (Fig 31).
Regarding claim 14, Kim discloses the electronic device according to claim 1, further comprising at least one cover (SM3/SM4), wherein the at least one cover is disposed between the at least one hinge structure (Fig 4) and the at least one linkage structure and covers part of the at least one hinge structure and part of the at least one linkage structure (Fig 5).
Regarding claim 16, Kim discloses the electronic device according to claim 1, further comprising a cover (SM3/SM4), wherein a number of the at least one linkage structure is two (including at least jp1 jp2), and the cover is disposed between the two linkage structures and covers part of each of the linkage structures (Fig 5).
Allowable Subject Matter
Claims 5-13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 5. The electronic device according to claim 4, wherein each of the linkage assemblies comprises a first frame and a second frame; the first frame is fixed on the corresponding body and connected to the corresponding first shaft; the second frame is slidably disposed on the first frame along a first direction perpendicular to an axial direction of the corresponding first shaft and parallel to the corresponding display surface of the functional assembly, and connected to the corresponding functional assembly; and the first pivot assembly is adapted to drive the corresponding second frame to slide along the first direction relative to the corresponding first frame body as the two bodies are rotated relative to each other, so that each of the corresponding functional assemblies driven by the second frame relative to the corresponding body is translated along the first direction. *Claims 6-11 depend either directly or indirectly from claim 5
and are therefore allowable for at least the same reasons.
Claim 12. The electronic device according to claim 3, wherein when the two bodies are unfolded relative to each other from a closed state to a state with a first unfolding angle, the at least one linkage structure does not drive each of the functional assemblies to move relative to the corresponding body; when the two bodies with the first unfolding angle continue to be unfolded relative to each other to a state with a second unfolding angle, the at least one linkage structure drives each of the functional assemblies to move up and translate relative to the corresponding body so that edges of the two functional assemblies are close to each other; when the two bodies with the second unfolding angle continue to be unfolded relative to each other to a state with a third unfolding angle, the at least one linkage structure drives each of the functional assemblies to translate relative to the corresponding body so that the edges of the two functional assemblies are close to each other; when the two bodies with the third unfolding angle continue to be unfolded relative to each other to a state with a fourth unfolding angle, the at least one linkage structure drives each of the functional assemblies to move down and translate relative to the corresponding body so that the edges of the two functional assemblies lean against each other; when the two bodies with the fourth unfolding angle continue to be unfolded relative to each other to a state with a fifth unfolding angle, the at least one linkage structure drives each of the functional assemblies to translate relative to the corresponding body so that the edges of the two functional assemblies are apart from each other; and when the two bodies with the fifth unfolding angle continue to be unfolded relative to each other to a state with a sixth unfolding angle, the at least one linkage structure does not drive each of the functional assemblies to move relative to the corresponding body.
Claim 13. The electronic device according to claim 3, wherein when the two bodies are unfolded relative to each other from a closed state to a state with a first unfolding angle, the at least one linkage structure does not drive each of the functional assemblies to move relative to the corresponding body; when the two bodies with the first unfolding angle continue to be unfolded relative to each other to a state with a second unfolding angle, the at least one linkage structure drives each of the functional assemblies to move up and translate relative to the corresponding body so that edges of the two functional assemblies are close to each other; when the two bodies with the second unfolding angle continue to be unfolded relative to each other to a state with a third unfolding angle, the at least one linkage structure drives each of the functional assemblies to translate relative to the corresponding body so that the edges of the two functional assemblies are close to each other; when the two bodies with the third unfolding angle continue to be unfolded relative to each other to a state with a fourth unfolding angle, the at least one linkage structure drives each of the functional assemblies to translate relative to the corresponding body so that the edges of the two functional assemblies lean against each other; when the two bodies with the fourth unfolding angle continue to be unfolded relative to each other to a state with a fifth unfolding angle, the at least one linkage structure drives each of the functional assemblies to move down and translate relative to the corresponding body so that the edges of the two functional assemblies are apart from each other; and when the two bodies with the fifth unfolding angle continue to be unfolded relative to each other to a state with a sixth unfolding angle, the at least one linkage structure does not drive each of the functional assemblies to move relative to the corresponding body.
Claim 15. The electronic device according to claim 14, wherein the at least one cover comprises a retaining wall, and the retaining wall separates the at least one hinge structure and the at least one linkage structure.
Claim 17. The electronic device according to claim 16, wherein the cover has a retaining wall, and the retaining wall separates the two linkage structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                July 15, 2022